     Case 3:20-cv-00756-DMS-AHG Document 35 Filed 04/29/20 PageID.985 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10    ADRIAN RODRIGUEZ ALCANTARA;                        Case No.: 20cv0756 DMS (AHG)
      YASMANI OSORIO REYNA; MARIA
11
      FLOR CALDERON LOPEZ; MARY                          ORDER SETTING TELEPHONIC
12    DOE; on behalf of themselves and all               STATUS CONFERENCE
      others similarly situated,
13
                           Plaintiffs-Petitioners,
14
      v.
15
      GREGORY ARCHAMBEAULT, San
16
      Diego Field Office Director, Immigration
17    and Customs Enforcement; et al.,
18                     Defendants-Respondents.
19
20         The Court is in receipt of Warden LaRose’s supplemental brief, which states that the
21   number of ICE detainees at Otay Mesa who may be at high risk for severe illness due to
22   COVID-19 is in the range of 51-69, not the eight mentioned at yesterday’s hearing. In light
23   of this brief, a telephonic status conference shall be held on April 30, 2020, at 10:00 a.m.
24   The dial-in number for any counsel who wish to listen in only and members of the public
25   is as follows.
26         a.     Dial the toll free number: 877-411-9748;
27         b.     Enter the Access Code: 6246317 (Participants will be put on hold until the
28                Court activates the conference call);

                                                     1
                                                                               20cv0756 DMS (AHG)
     Case 3:20-cv-00756-DMS-AHG Document 35 Filed 04/29/20 PageID.986 Page 2 of 2


 1         c.     Enter the Participant Security Code 04300756 and Press # (The security code
 2                will be confirmed);
 3         d.     Once the Security Code is confirmed, participants will be prompted to Press
 4                1 to join the conference or Press 2 to re-enter the Security Code.
 5   All persons dialing in to the conference are reminded that Civil Local Rule 83.7(c) prohibits
 6   any recording of court proceedings.
 7         IT IS SO ORDERED.
 8   DATED: April 29, 2020                         ____________________________________
                                                   DANA M. SABRAW
 9
                                                   United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                20cv0756 DMS (AHG)
